Citation Nr: 0721539	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  06-13 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel
REMAND

The veteran served on active duty from October 1959 to 
October 1962.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In his claim, the veteran indicated that he had been treated 
for a back condition and for PTSD at VA medical facilities in 
Baton Rouge, Louisiana.  In the veteran's claims file is a 
computer print-out from New Orleans that lists various 
problems the veteran has had since October 1996 and the dates 
of his treatment.  Included in that list is a July 2000 
record for prolonged PTSD and an October 1996 record for 
cervical spondylosis.  Neither of those treatment records is 
in the file.  The only medical treatment records obtained by 
the RO were for the period April 2003 through July 2003.  

VA has a duty to assist a claimant in obtaining evidence to 
substantiate his claim.   38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2006).  VA medical treatment records are 
deemed to be within the control of VA and should have been 
included in the record, as they may be determinative of the 
claim.  Therefore a remand is necessary for the purpose of 
obtaining all such relevant records.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  

Moreover, while the veteran's service records corroborate 
that the veteran was injured during a parachute jump in 
December 1960, and the veteran's testimony at his 
February 2007 hearing provided some additional details about 
how the injury occurred, further information about the 
claimed stressor event should be developed in order to better 
assess the traumatic nature of the event.  

The statement of the case indicates that the veteran did not 
supply sufficient details to enable the RO to search for 
other corroboration of the event.  But the record shows that 
the veteran was injured on December 8, 1960.  According to 
his DA Form 20, he was assigned as a cook at Fort Campbell, 
Kentucky, for the twenty-five months from September 1960, 
with his organization listed as Hq. Co. 1, 502nd Inf.  His 
December 1960 DD Form 481-3, which determined that his injury 
was in the line of duty, lists his organization as Hq. & Hq. 
Co., 502nd Inf., 101st Abn. Div. and indicates the injury 
occurred in the Yamoto Drop Zone, Fort Campbell, Kentucky, 
during an authorized parachute jump.  By using this 
information, and any further details provided by the veteran, 
it might be possible to obtain Daily Staff Journals, 
Operational Reports-Lessons Learned, a particular incident 
report about the parachute jump accident, or other service 
records that would include details about the stressor event.  
And additional clinical records from the veteran's 
hospitalization at the Fort Campbell Army Hospital might also 
shed some details about the event.    

After the additional development is completed, a compensation 
and pension (C&P) examination is needed with respect to both 
claimed disabilities.  Pursuant to 38 C.F.R. § 3.159(c)(4), 
VA will provide a medical examination based upon a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  

The veteran supplied medical treatment records from 
August 2004 that contained a statement by a VA physician that 
the veteran has had chronic low back pain and 
PTSD/depression, so there is evidence of a current 
disability.  The veteran's service medical records provide 
evidence that an injury was incurred during service because 
he was treated for a back injury due to a parachute jump in 
December 1960.   Finally, the statement in the August 2004 
medical treatment record that the veteran's chronic low back 
pain and PTSD followed a traumatic parachute landing in 1960 
with residual acrophobia, nightmares, and flashbacks with 
depression indicates the disability may be associated with 
the established event in service is sufficient to warrant a 
C&P examination for both claimed disabilities specifically 
designed to elicit an opinion on etiology, or medical 
causation, as to each claimed disability.  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

Finally, since the veteran was not invited, pursuant to 
38 C.F.R. § 3.159(b), to provide VA with any evidence in his 
possession that pertains to the claim, and since he was not 
provided with notice that complies with Dingess v. Nicholson, 
19 Vet. App. 473 (2006), such notice should be provided to 
him.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
action:

1.  Pursuant to 38 C.F.R. § 3.159(b), ask 
the veteran to provide VA with any 
evidence in his possession that pertains 
to the claim.

2.  Send the veteran notice that complies 
with Dingess v. Nicholson, 19 Vet. App. 
473 (2006).     

3.  Obtain records of the veteran's 
treatment at VA hospitals and other VA 
medical facilities (including the Baton 
Rouge Outpatient Clinic).  If necessary, 
obtain additional information from the 
veteran concerning his VA treatment.

4.  Obtain December 1960 clinical records 
from the Army Hospital at Fort Campbell, 
Kentucky.

5.  Obtain additional information, such as 
incident reports, etc., about the 
veteran's claimed stressor event - the 
December 8, 1960 parachute jump at Fort 
Campbell, Kentucky, in which he was 
injured.  Associate any evidence obtained 
with the claims folder. 

6.  Schedule the veteran for an 
appropriate examination for his claimed 
back disability.  The claims file must be 
made available to the examiner and the 
examiner's report should indicate that it 
was reviewed.  A thorough history should 
be obtained from the veteran.  All 
necessary tests should be given and any 
results from such tests should be 
addressed in the examiner's report.  For 
each diagnosis involving the back, the 
examiner should offer an opinion with 
complete rationale as to whether it is at 
least as likely as not (that is, at least 
a 50 percent probability), that the 
diagnosed condition is related to service. 

7.  Schedule the veteran for an 
appropriate examination for his claimed 
psychiatric disability.  The claims file 
must be made available to the examiner and 
the examiner's report should indicate that 
it was reviewed.  A thorough history 
should be obtained from the veteran.  All 
necessary tests should be given and any 
results from such tests should be 
addressed in the examiner's report.  For 
each psychiatric diagnosis, the examiner 
should offer an opinion with complete 
rationale as to whether it is at least as 
likely as not (that is, at least a 
50 percent probability), that the 
diagnosed condition is related to service.

8.  Then readjudicate the claims.  If any 
sought benefit is denied, issue the 
veteran a supplemental statement of the 
case.  After the veteran has been given an 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2006), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

